Citation Nr: 1209065	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-47 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a dental disability.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right leg deformity.  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1973 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

  
REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In a January 2012 statement, the Veteran reported that at no time did she receive a letter advising her of her right to have a videoconference hearing before a member of the Board.  She reported that she would indeed like to be scheduled for such a hearing.  A review of the record shows that the Veteran has not been afforded the requested hearing.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The Veteran should be scheduled for the requested videoconference board hearing before the Board in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


